          Case 1:19-cv-01202-BAM Document 29 Filed 06/01/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       PETE REYNA,                                       Case No. 1:19-cv-01202-BAM (PC)
12                         Plaintiff,                      ORDER TO SHOW CAUSE WHY ACTION
                                                           SHOULD NOT BE DISMISSED FOR
13             v.                                          FAILURE TO PROSECUTE
14       KINGS COUNTY JAIL MEDICAL, et al.,                (ECF No. 26)
15                         Defendants.                     TWENTY-ONE (21) DAY DEADLINE
16

17
              Plaintiff Pete Reyna (“Plaintiff”) is a former pretrial detainee, currently a state prisoner,
18
     proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983.
19
     This action proceeds on Plaintiff’s first amended complaint against Defendant Siddiqi1 for
20
     violation of the Fourteenth Amendment arising out of the delay in Plaintiff’s medical care.
21
              On April 17, 2020, Defendant filed a motion for summary judgment. (ECF No. 22.)
22
     After reviewing the motion, on April 21, 2020, the Court denied the motion without prejudice to
23
     re-filing in compliance with Rand v. Rowland and the Court’s Local Rules. (ECF No. 25.)
24
              Defendant re-filed the motion for summary judgment on April 22, 2020, and filed a proof
25
     of service the next day. (ECF Nos. 26, 27.) In the re-filed motion, Plaintiff was provided with
26
     notice of the requirements for opposing a motion for summary judgment. Woods v. Carey, 684
27

28   1
         Erroneously sued as “Sadiki.”
                                                          1
       Case 1:19-cv-01202-BAM Document 29 Filed 06/01/20 Page 2 of 2

 1   F.3d 934 (9th Cir. 2012); Rand v. Rowland, 154 F.3d 952, 957 (9th Cir. 1988); Klingele v.

 2   Eikenberry, 849 F.2d 409, 411–12 (9th Cir. 1988). (ECF No. 26-1.) Pursuant to Local Rule

 3   230(l) and Federal Rule of Civil Procedure 6(d), Plaintiff’s opposition or statement of no

 4   opposition was therefore due on or before May 18, 2020. The deadline for Plaintiff to respond to

 5   Defendant’s motion for summary judgment has expired, and he has not otherwise been in contact

 6   with the Court. Plaintiff will be permitted one final opportunity to show cause why this action

 7   should not be dismissed with prejudice.

 8          Accordingly, it is HEREBY ORDERED that Plaintiff shall show cause by WRITTEN

 9   RESPONSE within twenty-one (21) days of service of this order why this action should not be

10   dismissed, with prejudice, for failure to prosecute. Plaintiff may comply with the Court’s order

11   by filing an opposition or statement of non-opposition to Defendant’s April 22, 2020, motion for

12   summary judgment. Plaintiff is warned that if he fails to comply with the Court’s order, this

13   matter will be dismissed with prejudice for failure to prosecute.

14
     IT IS SO ORDERED.
15

16      Dated:     June 1, 2020                              /s/ Barbara    A. McAuliffe           _
                                                       UNITED STATES MAGISTRATE JUDGE
17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
